Citation Nr: 0628253	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-16 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to a compensable evaluation for status post 
nasal septum fracture.

5.  Entitlement to a compensable evaluation for bilateral pes 
planus.

6.  Entitlement to an increased evaluation for status post 
left anterior cruciate ligament (ACL) reconstruction, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1997 to July 
2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

We note that VA sent an April 2006 letter to the appellant 
wherein he was notified that the Board was considering 
whether the notice of disagreement (NOD) was received in a 
timely matter.  Having considered this matter, the Board 
believes that the NOD was in fact timely because the postmark 
of record appears to be prior to the deadline for timely 
receipt of an NOD, notwithstanding the VA date stamp of 
receipt.  See 38 C.F.R. § 20.305(a) (2006).



FINDINGS OF FACT

1.  A right knee disability is not currently shown.

2.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria.  

3.  Recent VA audiological findings show an average pute tone 
decibel loss of 11 in the right ear and 8 in the left ear, 
with 92 percent speech discrimination bilaterally.

4.  Status post fractured nasal septum with residual 
deviation and nasal obstruction is manifested by complaints 
of mild difficulty breathing through the nose and post nasal 
drip, with objective findings for a 10 percent obstruction on 
the right side and a 20 percent obstruction on the left side.

5.  Bilateral pes planus, flat feet, are currently manifested 
by partial loss of arch, shown on x-ray, absent evidence of 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, or pain on manipulation and use 
of the feet, bilateral or unilateral.

6.  The appellant's left knee disability is currently 
manifested by mild to moderate pain, flexion limited to 130 
degrees due to pain, and functional impairment due to pain in 
"frequent running, prolonged walking and standing, 
squatting, and climbing stairs."



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

3.  The criteria for a compensable evaluation for service- 
connected bilateral hearing loss with otitis media are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2006).

4.  The criteria for a compensable evaluation for status post 
fractured nasal septum with residual deviation and nasal 
obstruction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §, 4.97, Diagnostic Code 6502 (2006).

5.  The criteria for a compensable rating for bilateral pes 
planus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

6.  The criteria for a rating in excess of 10 percent for 
status post left ACL reconstruction are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error because the 
appellant's claims fail for the reasons discussed below.  
Although the notice provided to the appellant in June 2005 
was not given prior to the AOJ adjudication of the claim in 
September 2002, the notice was provided by the AOJ prior to 
the transfer and certification of the case to the Board, and 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  That letter informed the 
appellant of the evidence required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The appellant 
requested an extension of time to submit evidence.  VA 
granted the request and he was notified thereof.  No 
additional evidence or correspondence has been received to 
date.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
downstream elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As all issues are being denied herein, the veteran 
is no prejudiced by the lack of notice of the downstream 
elements.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the appellant with a VA examination in July 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the claim.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


II.  Service Connection Claim

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a) (3), 
3.309(a) (2006).

In weighing the appellant's statements, service medical 
records, and VA examination of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for right knee disability.  Service medical 
records show that the appellant sustained a left knee injury 
and underwent surgical repair; however, there are no 
complaints or findings for abnormal right knee pathology.  
Additionally, service separation examination is silent for 
any right knee disability.  The appellant reported on VA 
examination in July 2002 that he started having right knee 
pain and intermittent swelling with heavy activity (running, 
hiking, lifting, exercise, etc.); however, a right knee 
examination was unremarkable, and the examiner reported that 
there was no right knee pathology to render a diagnosis.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
this case, there is no evidence of a current right knee 
disability.  We note that the appellant as a layman is not 
competent to provide a medical opinion as to diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (1997).  Accordingly, 
the claim is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


III.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

This appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection for the following claims.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board, however, concludes that the 
disability picture for each condition on appeal has not 
significantly changed and that a uniform rating is warranted 
as discussed below.


A.  Tinnitus

The RO awarded a 10 percent disability evaluation for 
tinnitus in a September 2002 rating decision.  The appellant 
filed a timely appeal of that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  In 
Smith v. Nicholson, 431 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The appellant's service-connected tinnitus has been assigned 
a 10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


B.  Bilateral Hearing Loss

In September 2000, the RO granted service connection for 
bilateral hearing loss with otitis media, evaluated as 
noncompensably disabling.  The RO assigned an effective date 
of July 27, 2002, for service connection (the day after 
separation from service).  The appellant filed a timely 
appeal to the Board of this disability rating.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87 (2006).

In examining the evidence of record, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss with otitis media.  
Audiograms dated 1997, 1998, 2001, and 2002 in the service 
medical records show that the appellant had pure tone 
thresholds, in decibels, between a 0 and 10 bilaterally at 
the 500, 1000, 2000, 3000 and 4000 Hertz frequencies.  Report 
of service separation examination is negative for hearing 
loss.  At the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, the findings were 0, 0, 0, 5 and 10 on the 
right, and -5, 0, 0, 5 and 10 on the left.

A VA examination was conducted in August 2000.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
5
5
10
10

The average puretone threshold average was 11 in the right 
ear and 8 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in both the right ear and 
the left ear.  Otoscopic examination revealed clear canals 
and intact tympanic membranes.  Air and bone conduction 
puretone thresholds revealed hearing within normal limits 
bilaterally.  Speech discrimination ability was described as 
excellent.  The diagnosis was normal bilateral hearing with 
mild subjective tinnitus in the right ear.

The numeric designation of hearing impairment based on pure 
tone threshold average and speech discrimination under Table 
VI, 38 C.F.R. § 3.385, is Roman Numeral I for the right ear 
and the left ear.  This corresponds to a 0 percent disability 
rating under Table VII, Diagnostic Code 6100, 38 C.F.R. 
§ 3.385.

Accordingly, a noncompensable (0 percent) evaluation, and no 
more, is warranted for hearing loss disability at this time.  
Additionally, we note that a separate disability rating based 
on service-connected otitis media is not warranted because 
this condition, including residuals thereof, is not currently 
shown.


C.  Status Post Nasal Septum Fracture

Service medical records reflect that the appellant sustained 
trauma to the nose during company physical training in August 
2000.  He was assessed as having fracture of the nose.  On 
follow-up one week later, he reported that he injured the 
nose while playing soccer.  There was no bleeding, edema, or 
echymosis, but there was tenderness to the left side of the 
nose bridge and a small bump.  There was no breathing 
impairment or headache.  The assessment was nose fracture.  
The prognosis was full recovery.  Service separation 
examination dated June 2002 noted deviated nasal septum.

On VA examination in July 2002, the appellant reported that 
he fractured his nose during a football game.  He denied 
surgical intervention and use of any medicine.  At this time, 
he complained of mild difficulty breathing through his nose 
and post nasal drip.  The appellant was able to speak with a 
whisper and communicate by speech.  He denied hoarseness, 
shortness of breath, and thick, foul smelling discharge from 
the nose.  Clinical findings were positive for nasal 
deviation to the left and nasal obstruction of approximately 
10 percent on the right and 20 percent on the left based on 
x-ray.  The diagnosis was status post fractured nasal septum 
with residual deviation and nasal obstruction.

By rating decision in September 2002, the RO awarded service 
connection for status post fractured nasal septum at the 
noncompensable disability level, effective in July 2002 (the 
month following separation from service).  The appellant 
filed a timely appeal to the Board.

The Rating Schedule provides under Diagnostic Code 6202 that 
traumatic deviation of the nasal septum is assigned a maximum 
10 percent disability evaluation where there is 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6202 (2006).  In this case, the appellant does not meet the 
schedular criteria for a compensable evaluation under 
Diagnostic Code 6502 as he has a nasal obstruction less than 
50 percent on both sides.

The Board has considered whether a separate or higher rating 
is warranted under any other code.  Under Diagnostic Code 
6504, scars of the nose or loss of part of the nose may be 
assigned a 10 percent rating if there is loss of part of one 
ala, or other obvious disfigurement; or a 30 percent rating 
if the scarring or loss of part of the nose results in 
exposure of both nasal passages.  Here, the evidence of 
record does not show external scarring, loss of part of the 
nose, or any disfigurement.  Under Diagnostic Codes 6510-
6514, sinusitis symptoms may be compensably rated.  A minimum 
10 percent evaluation, however, requires a showing of one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or 3 to 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 
(2006).  Apart from post nasal drip, there is no evidence of 
sinusitis-type symptoms or closely analogous symptoms.  Under 
Diagnostic Codes 6516 and 6519, a compensable evaluation may 
be awarded for laryngitis or aphonia.  Here, however, the 
appellant denied hoarseness and he demonstrated that he was 
able to communicate by speech and above a whisper.  In view 
of the above discussion, the Board finds no basis for a 
compensable disability rating under any other provision of 
the Rating Schedule.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence the 
assignment of a compensable disability rating for status post 
fractured nasal septum with residual deviation and nasal 
obstruction.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


D.  Bilateral Pes Planus

Under Diagnostic Code 5276, a noncompensable evaluation may 
be assigned for mild bilateral pes planus (or flatfoot) 
manifested by symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate bilateral pes planus with the weight-bearing line 
over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 30 percent evaluation may be assigned for severe 
bilateral pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation may be assigned for pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2006).

Service medical records reflect that the appellant was seen 
for heel pain in June 1997.  There were signs of excessive 
heel wear and pes planus was assessed.  He was issued inserts 
and a heel raise, advised to take Tylenol and wear tennis 
shoes.  Report of separation examination dated June 2002 
reflects pes planus, asymptomatic, on clinical evaluation.

In July 2002, a VA examination was conducted.  Clinical 
findings were negative for rigidity, spasm, circulation 
disturbance, or swelling.  There were no signs of painful 
motion, edema, instability, weakness or tenderness.  There 
were no hammertoes, high arch, claw foot, or hallux valgus 
deformities.  There were no skin and/or vascular changes.  
The appellant had a normal gait.  X-ray on weight bearing 
showed partial loss of arch bilaterally.  The diagnosis was 
bilateral pes planus.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a compensable rating for bilateral pes planus because the 
condition appears asymptomatic.  Symptoms consistent with or 
analogous to those described under Diagnostic Code 5276 for a 
compensable rating are not shown.  There is no evidence for 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
feet.  The appellant does not report pain and his gait is 
normal.  Also, his condition was characterized at discharge 
as asymptomatic, and is essentially shown as asymptomatic on 
current VA examination.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.10 and 4.40, but there is no 
evidence of any functional impairment (such as gait 
impairment) attributable to pes planus at this time.  
Accordingly, there is no basis for increase and therefore the 
claim is denied.



E.  Left Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2005).

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2006).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

In this case, the appellant sustained a left knee injury in 
service.  He underwent left knee arthroscopy in July 2001 and 
left knee ACL reconstruction in October 2001.  Report of 
separation examination dated June 2002 noted that the left 
knee had loss of flexion, required a brace during impact 
sports, and that the knee had two screws.  It was also noted 
that there was pain secondary to the ACL repair.

On VA examination in July 2002, the appellant complained of 
persistent pain involving the left knee joint, worse with 
walking and standing, and difficulty squatting and climbing 
stairs.  On a scale of 1 to 10, he stated that his pain level 
was 4.  He also complained of left shin numbness and 
intermittent swelling of the left knee.  The appellant stated 
that his symptoms can last for several hours and were 
somewhat alleviated by Naprosyn or Motrin, applying ice, and 
wearing a knee brace.  He also stated that he performs home 
physical therapy to strengthen the left knee.  The appellant 
reported that his usual employment was as an ironworker and 
truck driver.  Objectively, gait was normal.  There was a 
well-healed, pale, linear scar measuring 4 centimeters on the 
left knee.  Two 0 to 5 centimeter, dark, linear scars were 
also seen on the medial and lateral aspect of the left knee.  
There was no surface elevation, depression, adherence, 
underlying tissue loss, tenderness, disfigurement, keloid 
formation, or limitation of function with respect to the skin 
and scars.  Examination of the knee joint showed no signs of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, weakness, or ankylosis.  For the left 
knee, active range of motion was limited to 130 degrees of 
flexion with pain at 130 degrees.  Extension was within 
normal limits at 0 degrees, without pain.  The examiner 
stated that the range of motion in the left knee joint was 
limited by pain, with pain having the major functional 
impact.  Drawer and McMurray's tests were normal, 
bilaterally.  X-ray of the left knee revealed orthopedic 
hardware, but otherwise was negative.  The diagnosis was 
status post left knee ALC reconstructive surgery with 
residual decreased range of motion.  The examiner elaborated 
that the appellant was limited in "frequent running, 
prolonged walking and standing, squatting, and climbing 
stairs."

The appellant seeks a rating in excess of the initial 10 
percent disability evaluation assigned for his left knee 
disability under Diagnostic Code 5260 (limitation of 
flexion).

Under Diagnostic Code 5260, flexion limited to 60 degrees is 
rated 0 percent disabling, limited to 45 degrees is rated 10 
percent disabling, limited 30 degrees is rated 20 percent 
disabling, and limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Here, range of motion testing showed that the appellant's 
flexion was limited to 130 degrees due to pain.  Clearly, the 
appellant does not meet the schedular criteria for an 
increased rating.  The appellant experiences mild to moderate 
pain, mildly limited flexion due to pain, and functional 
impairment due to pain in "frequent running, prolonged 
walking and standing, squatting, and climbing stairs."  His 
symptomatology more closely approximates the criteria for a 
10 percent disability rating.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  Again, we note that the 
condition is not shown to have undergone any changes during 
the evaluation period since service separation and that the 
assignment of a uniform disability rating is warranted. 

The Board has considered whether the appellant may be 
assigned a higher disability rating and or a separate 
disability evaluation based on additional left knee 
disability.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.  Service-connected limitation of 
motion and instability of the knee may be rated separately 
under Diagnostic Codes 5010 and 5257.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997) states that when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  In a subsequent VA General 
Counsel opinion, VAOGCPREC 9-98 (August 14, 1998), it was 
held that a separate rating for arthritis can also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
Also, flexion and extension may be separately rated.  
VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

In this case, the evidence of record shows that there is no 
ankylosis, abnormal knee movement (subluxation or 
instability), limitation of extension, or arthritis of the 
left knee joint.  Accordingly, neither an increased rating 
nor a separate disability rating may be assigned under any 
other provision of the Rating Schedule.



ORDER

Service connection for right knee disability is denied.

A disability rating in excess of 10 percent for tinnitus is 
denied.

A compensable disability rating for bilateral hearing loss 
with otitis media is denied.

A compensable evaluation for status post fractured nasal 
septum with residual deviation and nasal obstruction is 
denied.

A compensable evaluation for bilateral pes planus is denied.

An evaluation in excess of 10 percent for left knee 
disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


